Citation Nr: 1745026	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-30 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to assistance in the purchase of automobile and adaptive equipment or adaptive equipment only.

2.  Entitlement to a rating in excess of 30 percent for residuals of a right foot fracture.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of the right foot.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2016 rating decisions by the VA Regional Office (RO) in Oakland, CA.

The Veteran's representative requested special monthly compensation (SMC) for his foot in the September 2017 appellant brief.  The Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for SMC regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record; therefore, the Veteran's claim for SMC has been characterized as above. 

The issue of an entitlement to service connection for a right ankle disability has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.



REMAND

The Board notes that additional development is warranted before a decision can be made.  The Veteran contends that his residuals of a right foot cuneiform fracture are more severe than contemplated by his current disability rating.  He was last afforded a VA examination in May 2015.  The examiner noted that functioning of the Veteran's foot was not so diminished that amputation with a prosthesis would equally serve the Veteran.  However, the examiner who performed earlier VA examination in September 2011 (prior to the appeal period) did, in fact, note that functioning of the Veteran's foot was so diminished that amputation with a prosthesis would equally serve the Veteran, because he could not walk.  The Veteran has consistently been noted to be in a wheelchair, but the September 2011 VA examiner also reported that the Veteran could not walk partially due to diabetic neuropathy and prior stroke, neither of which are service-connected conditions.  The Board finds that a new VA examination is warranted to specially address whether the Veteran has the functional equivalent of loss of his foot specifically due to his residuals of right foot fracture, as this is relevant to his increased rating claim and SMC claim, as well as his claim for automobile or adaptive equipment. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of right foot fracture.  The electronic claims folder should be available for the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

The examiner should test the Veteran's range of motion of both feet in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should specifically indicate whether the Veteran has loss of functional use of his right foot solely due to his service-connected residuals of right foot fracture.  

2.  Readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

